DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on March 11, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on March 23, 2022.
The application has been amended as follows: 
Claim 3.	Add a period at the end of the claim.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed processes are novel and nonobvious over the prior art.  The point of novelty includes a method of improving or treating colorectal cancer by administering a compound of Formula 1.  The closest references do not teach or suggest these method steps.  Xu et al. teaches that decreasing the activity of perixiredoxin 2 facilitates cell death and apoptosis in colon cancer cells treated with 5-fluorouracil.  The state of the art also teaches using compounds such as 
    PNG
    media_image1.png
    146
    188
    media_image1.png
    Greyscale
 as antiviral agents.  Therefore, the skilled artisan does not find the teaching or suggestion to practice the claimed method.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN JAE YOO/           Primary Examiner, Art Unit 1626